Citation Nr: 0839941	
Decision Date: 11/20/08    Archive Date: 11/25/08

DOCKET NO.  06-01 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  

2.  Entitlement to service connection for a back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Emily Tamlyn, Associate Counsel




INTRODUCTION

The veteran served on active military duty from April 1970 to 
December 1971 with subsequent National Guard service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 rating action in which the 
Department of Veterans Affairs Regional Office (RO) in 
Nashville, Tennessee determined that new and material 
evidence had not been received sufficient to reopen a claim 
of service connection for hearing loss.  The RO also denied 
service connection for a back disability.  

The Board notes a discrepancy in the claims file regarding a 
hearing request.  In the body of the veteran's December 2005 
substantive appeal, the veteran requested a hearing before 
the Board.  However, the veteran checked "I do not want a 
BVA hearing" on the appeal form.  On another December 2005 
form, entitled "Appeal Hearing Options", the veteran 
checked the option to indicate that he did not want a 
hearing.  The Board construes this evidence to mean that the 
veteran did not want a hearing.  

The issue of a back disability is addressed in the REMAND 
portion of the decision below and is REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.  

FINDINGS OF FACT

1.  The RO denied service connection for bilateral hearing 
loss in a March 2003 rating decision and the veteran did not 
appeal that decision within one year of being notified.  

2.  Evidence received since the March 2003 rating decision, 
while not cumulative or redundant, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim.  


CONCLUSIONS OF LAW

1.  The RO's March 2003 rating decision that denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.200, 20.302, 
20.1103 (2008).  

2.  New and material evidence has not been received 
sufficient to reopen a claim for service connection for 
bilateral hearing loss.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and to Assist  

In correspondence dated in October 2004, the agency of 
original jurisdiction (AOJ) satisfied its duty to notify the 
veteran under 38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. 
§ 3.159(b) (2008).  The AOJ notified the veteran of 
information and evidence necessary to substantiate his claim 
for service connection.  He was notified of the information 
and evidence that VA would seek to provide and the 
information and evidence that he was expected to provide.  A 
November 2006 notice informed the veteran of the process by 
which initial disability ratings and effective dates are 
assigned.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, the veteran has been able to participate 
effectively in the processing of his claims.  

The veteran was not informed of the type of evidence 
necessary to establish the degree of disability (element #4) 
and an effective date (element #5) prior to the adjudication 
of his claim.  See Dingess/Hartman, 19 Vet. App. at 488.  In 
any event, as will be discussed below, the Board finds that 
new and material evidence to reopen the veteran's service 
connection claim for bilateral hearing loss has not been 
received.  As a result, no rating or effective date will be 
assigned.  The Board finds that there can be no possibility 
of any prejudice to the veteran in proceeding with the 
issuance of a final decision of the claims adjudicated in 
this decision because no rating or effective date will be 
assigned.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  

In Kent v. Nicholson, 20 Vet. App 1 (2006), the United States 
Court of Appeals for Veterans Claims (Court) noted that the 
veteran must be apprised as to the requirements both as to 
the underlying service connection claim and as to the 
definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  These requirements were 
fulfilled in an October 2004 letter when the veteran was 
informed that his claim was previously denied because his 
hearing loss was not associated with his service.  

Additionally, the VCAA requires VA to make reasonable efforts 
to help a claimant obtain evidence necessary to substantiate 
his/her claim.  38 U.S.C.A. §§ 5103A (West 2002); 38 C.F.R. 
§ 3.159(c), (d) (2008).  This "duty to assist" contemplates 
that VA will help a claimant obtain records relevant to 
his/her claim, whether or not the records are in Federal 
custody, and that VA will provide a medical examination 
and/or opinion when necessary to make a decision on a claim.  
38 U.S.C.A. §§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2008).  

In the present case, the Board finds that the duty to assist 
provisions of the VCAA have been fulfilled with respect to 
the new and material evidence issue adjudicated in this 
decision.  All relevant treatment records adequately 
identified by the veteran have been obtained and associated 
with his claims folder.  

II.  Analysis

In a March 2003 decision, the RO denied service connection 
for bilateral hearing loss.  The veteran did not appeal 
within one year of being notified, and the March 2003 
decision is final.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.200, 20.302, 20.1103 (2008).  

The claim for entitlement to service connection for a back 
disability may be reopened if new and material evidence is 
submitted.  Manio v. Derwinski, 1 Vet. App. 140 (1991).  The 
veteran filed this application to reopen his claim in 
September 2004.  

Under the applicable provisions, new evidence means existing 
evidence not previously submitted to agency decision makers.  
Material evidence means existing evidence that, by itself or 
when considered with the previous evidence of record, relates 
to an unestablished fact necessary to substantiate the claim.  
New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last 
prior final denial of the claim sought to be reopened, and 
must raise a reasonable possibility of substantiating the 
claim.  38 C.F.R. § 3.156(a).  In determining whether 
evidence is new and material, the credibility of the new 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  

The evidence before VA at the time of the prior final 
decision in March 2003 consisted of service treatment 
records, service personnel records, and private medical 
records.  The veteran's February 1970 enlistment examination 
notes defective hearing but his September 1971 separation 
examination lists no defects.  A comparison of both the 
enlistment and separation audiometric results show that the 
veteran's hearing was better on the September 1971 separation 
examination.  

Service treatment records (mainly the reports of medical 
history or examination) from the veteran's National Guard 
service show slight left ear hearing loss in July 1980 and 
February 1986.  A March 1992 report of medical examination 
notes the following:  "moderate hearing loss-left ear".  A 
February 1995 report of medical history lists hearing loss 
from 4000 to 6000 hertz under defects.  Service treatment 
records show the veteran's hearing loss continued to decline 
until an April 2002 report of medical history shows the 
veteran was found not qualified for retention, presumably due 
to his status post myocardial infarction and prostate cancer 
(listed under defects and diagnoses).  

A November 2001 private medical record shows the veteran 
complained of progressive decreased hearing which had been 
persistent for three months; the left ear was worse than the 
right.  This record stated "The hearing loss developed after 
exposure to industrial noise for several years and 19 1/2 
years; and firearms" (sic).  An audiometric examination 
revealed normal hearing bilaterally with moderate high 
frequency sensorineural hearing loss.  The RO denied service 
connection for bilateral hearing loss in March 2003 because 
it found the veteran's hearing loss was not incurred in or 
caused by service.  

In support of his current application to reopen his claim for 
service connection for hearing loss, the veteran submitted a 
November 2004 statement detailing the jobs he had in the 
military, including ones that exposed him to loud noises.  
The veteran asserts in the statement that all of the 
information he submitted came out of his "201" or general 
personnel record.  The veteran also listed his private 
doctor's address in the November 2004 statement.  The records 
from this particular private doctor had already been obtained 
prior to the March 2003 decision.  

Although the veteran's detailed description of his military 
jobs was not before the RO at the time of the last final 
decision, this new evidence is not material to the claim and 
does not warrant reopening of the previously denied claim.  
The additional evidence does not consist of competent 
evidence suggesting that the veteran's currently diagnosed 
hearing loss is related to service.  While the veteran may 
submit such a statement, he has limited competence to give a 
medical opinion on the etiology of his hearing loss.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  In light of 
the evidence, it is the determination of the Board that new 
and material evidence has not been submitted.  Thus, the 
claim for service connection for a back disability is not 
reopened, and the benefit sought on appeal remains denied.  

ORDER

New and material evidence has not been received sufficient to 
reopen a previously denied claim for service connection for 
bilateral hearing loss and the claim is denied.  




REMAND

Two June 1996 service personnel records show that the veteran 
suffered a lower back injury while on inactive duty for 
training.  While a June 1996 service personnel record states 
that the veteran did not seek or request medical attention, 
the veteran contests this statement.  He asserts in his 
formal appeal that he went to see his family doctor in June 
1996.  

Two August 1996 private medical records show that the veteran 
sought treatment for lower back pain and was diagnosed with 
low back strain and low back pain with radiculopathy.  An 
August 1996 private X-ray of the lower back showed mild mid 
lumbar levoscoliosis.  Private medical records from August 
1996 on reflect the veteran's continued problems with his 
lower back:  In July 1997 he was diagnosed with lumbosacral 
arthritis; in January 1998 he was diagnosed with low back 
ache with prolapsed disc; in December 1999 and October 2000 
his back disorder was characterized as "chronic"; and in 
July 2001 he was noted as having degenerative joint disease 
of the lumbosacral spine.  

As the veteran has shown an in-service injury as well as an 
existing diagnosis of arthritis and degenerative joint 
disease of the lower spine, the Board finds a remand is 
appropriate to determine their etiology.  

Accordingly, the case is REMANDED for the following action:  

1.  Schedule the veteran for a VA 
orthopedic examination to determine the 
nature and etiology of any low back 
disability.  The claims folder and a 
copy of this Remand must be made 
available to the examiner in 
conjunction with the examination.  All 
indicated testing, including X-rays, 
should be conducted.  All pertinent 
pathology should be noted in the 
examination report.  

For any low back disability diagnosed 
on examination, the examiner should 
express an opinion as to whether it is 
at least as likely as not, i.e., a 
50 percent probability or greater, that 
such disability had its clinical onset 
in service or is otherwise related to 
active service.  In answering this 
question, the examiner should address 
the June 1996 service personnel records 
reporting the back injury and the 
private medical records cited.  
Complete rationale should be given for 
all opinions reached.  

2.  Re-adjudicate the claim for service 
connection for a low back disability.  
If the decision remains in any way 
adverse to the veteran, provide the 
veteran and his with a Supplemental 
Statement of the Case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claims for 
benefits, to include the applicable law 
and regulations considered pertinent to 
the issue remaining on appeal as well 
as a summary of the evidence of record.  
An appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the Court for additional development or other appropriate 
action must be handled in an expeditious manner.  See 
38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


______________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


